Scott, J.
(concurring):
. I concur in the reversal of this judgment on the general ground that the notice given to' defendant was not sufficiently definite to comply with the Employers' Liability Act. That act, by its 2d section, requires service upon the employer of a notice stating the “ time, place and cause ’’ of the injury. The reason for requiring such notice is obvious. The Legislature was about extending the liability of the employer so as to render him liable for the negligence df others, for whose negligence he was not liable at common law, *814and of whose negligent acts he is not' presumed to have knowledge. ■ The‘purpose of the 'notice" was to, acquaint him With tlie particular, negligent.act for which it was intended to hold him liable,.and thus enable lúm' to make -the necessary inquiries to present his'- defense, if any. Hence the requirement that he should be notified of the time, place and cause of the accident. The notice served .in the present case undertook to state the cause of the injury as follows : “ Tour négligence in failing to furnish me with a. safe, proper and suitable place ■ to p'erform the work' which I' was engaged to do by you; in failing to furnish me with proper and safe appliances with, which- to do the work which I Was engaged to do by yoh and in failing to furnish me with competent fellow-employees.” Under such a notice as this.no one could' possibly, determine just what accident,or incident caused the plaintiff’s injury, which, as the evidence showed, was the breaking of a scaffold planlc. . What the plaintiff has given notice of is not the cause of his injury, but the' cause of that cause. This, as I consider, was not a substantial compliance w'itlr'the statute. It is true that the act, so far as concerns .the employee, is remedial in.its nature, but, as- regards-the employer; it. enlarges his liability, and while it. should not be so construed as to hamper, the employee' in- the. pursuit'óf his added remedy,, the employer is entitled to such a notice of the alleged cause of the injury as will enable him to intelligently investigate the eircumstances. To accuse him generally of negligence, which is all that the notice in the present case did, does not give him such notice as the.statute contemplates. ;
' Ingraham, Clarke and Lambert, JJ.,- concurred.
Judgment and-.order reversed, new trial, ordered, costs - to appellant to abide event. •.